MEMORANDUM **
Robert Ellee Tucker appeals from the 24-month sentence imposed following the revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Tucker contends that the district court violated Rule 32.1 of the Federal Rules of *519Criminal Procedure and his right to due process by failing to disclose material information used in determining that a sentence at the statutory maximum was necessary for him to enroll in the Bureau of Prisons residential drug treatment program. No reversible error was committed. See United States v. Warr, 580 F.3d 1152, 1162 (9th Cir.2008); see also United States v. Duran, 37 F.3d 557, 561 n. 3 (9th Cir.1994).
Tucker also contends that the district court violated 18 U.S.C. § 3553(c)(2) by failing to explain the specific reasons for his sentence above the recommend range under the Chapter 7 policy statements. This contention is belied by the record. See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000); cf. United States v. Miqbel, 444 F.3d 1173, 1179 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.